JACOBS, Circuit Judge,
dissenting:
I respectfully dissent. The majority frames the issue as “whether, by adopting the Air National Guard’s (the “Guard”) mandatory age-60 retirement policy as a term of employment,” the Division violated the ADEA. Having framed the issue in that way, the majority has little trouble concluding that the Division’s policy is facially discriminatory. I do not see the issue in terms of an adoption by reference of the Guard’s retirement policy. Nor do I think that the Division’s termination policy is “inextricably linked” to age. I would therefore consider the Division’s policy within the McDonnell Douglas framework. So considered, the Division’s policy handily withstands challenge under the ADEA, as United States Magistrate Judge Ralph Smith concluded in his admirable, unpublished opinion.
The majority opinion sets forth the section of the Division’s military regulations that fixes a retirement age of 60. State of New York Div. of Military and Naval Affairs, Military Reg. No. 7 (MR-7), § 8-3(a) (1981). At oral argument, however, the Division assert*81ed — and Johnson’s counsel did not dispute— that this was a ease of termination, not retirement, and that the retirement section of its regulations therefore was not invoked in terminating Johnson. Instead, Johnson was terminated pursuant to another section of MR-7, which provides that, if an “employee, occupying a position which required active status as a member of the Organized Militia, i.e., Air Base Security Guard positions, loses such status, under any circumstances,” he may be terminated. State of New York Division of Military and Naval Affairs, Military Regulation No. 7 § 6 — 2(h)(1)(f) (emphasis added). This is the only regulation implicated in this ease; and it is facially neutral, as neutral as the policy it serves and implements: that civilian security guards posted at the Stratton Air National Guard Base maintain active status in the Guard.
The ADEA is- concerned with the role that age plays in the employer’s decision to terminate. See Hazen Paper Co. v. Biggins, — U.S. -, -, 113 S.Ct. 1701, 1706, 123 L.Ed.2d 338 (1993) (“a disparate treatment claim cannot succeed unless the employee’s protected trait actually played a role in that process and had a determinative influence on the outcome”). The majority concludes that “Johnson was fired, in short, because the State incorporated the military’s, mandatory retirement age into the terms of employment....” I conclude that Johnson was fired because — and only because — he no longer was an active member of the Guard. The reason he lost that status is immaterial, since it played no part in the actual decision to terminate his employment.
The majority opinion concludes that the Division’s policy is facially discriminatory because “[a]ge and termination are inextricably linked,” and draws an analogy to the facial discrimination in Arizona Governing Committee for Tax Deferred Annuity and Deferred Compensation Plans v. Norris, 463. U.S. 1073, 103 S.Ct. 3492, 77 L.Ed.2d 1236 (1983). There is no doubt that Johnson was terminated in accordance with a regulation whose effect will often correlate with age, and that the Division’s policy invites scrutiny under the ADEA. However, the correlation is not one-to-one and is not of the Norris variety. In Norris, the State offered annuity benefits through insurance companies that relied oh actuarial tables to pay lower benefits to all women. Thus an' entire protected class of employees suffered discrimination in job benefits; it was held that the State could not defend'on the ground that the differential was-the doing of the insurers. In this case, the Division’s policy operates in a neutral way: not everyone who attains age 60 is terminated; not everyone who is terminated has attained age 60. Any employee who loses active Guard status is subject to termination, regardless of age, race or sex, and regardless of the reason for separation from the military. The only distinction that kicks in at age 60 is that an employee who ceases to be a member of the militia solely by virtue of turning 60 is eligible for a waiver, providing for retention of individuals who have at least ten years continuous service in the •Guard and the Division. Such a policy, which merely correlates with age, is subject to.analysis within the burden-shifting framework of McDonnell Douglas.
The opinion of magistrate judge Smith does what McDonnell Douglas requires; and thereby demonstrates the non-discriminatory purpose and effect of the Division’s policy and Johnson’s termination. If that opinion were published, I would say little more. Since it’is unpublished, I will set forth the key points of the analysis. The first step is to determine whether the plaintiff has presented a prima facie ease of discrimination. See Stetson v. NYNEX Serv. Co., 995 F.2d 355, 359 (2d Cir.1993). Although that is disputable, the Division has not disputed it, and the burden therefore shifts to the defendant “to rebut the presumption of discrimination by producing evidence that the plaintiff was .[terminated] .., for a legitimate, nondiscriminatory reason.” Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 254, 101 S.Ct. 1089, 1094, 67 L.Ed.2d 207 (1981). The Division offered the following reasons for the “dual status” requirement, as summarized by the magistrate judge. First, “the- training requirements for that position can be met through participation in National Guard training.” Johnson v. State of New York, Dkt. No. 92-CV-643, Slip Op. at 8-9 (March 24, 1994). Second, “Air Base Security *82Guards are armed with sidearms and work inside military air bases providing security for aircraft and related equipment. Thus, specialized training is required which is facilitated by their Guard membership.” Id. at 9. The magistrate judge referenced two letters in the- record that supported this argument that training was the primary reason for the dual-status requirement. Finally, the dual-status requirement assures “that Air Base Security Guards are uniformed personnel, who are familiar with military protocol and terminology and with the equipment they are to protect ... [and] that in the event their unit is activated, the Air Base Security Guards are available to accompany their unit and the aircraft they are responsible for protecting.” Id. at 10 (citing Ridgway v. Aldrige, 709 F.Supp. 265, 270 (D.Mass.1989)).
In- my view, this more than satisfies the Division’s burden under the second prong of the McDonnell Douglas analysis. These non-discriminatory considerations have a direct and plausible bearing on the training and function of the employees, as well as on the costs of assuring readiness. Air base security guards serve under the general management of an Air National Guard security officer, and perform such duties as armed patrols, security protection of facilities under applicable directives of the- Department of Defense, the Air Force, and the Air National Guard, as well as various armed response functions. In addition, these security guards inspect weapons and ammunition vaults, and perform the security measures necessary to secure the combat potential of their Guard units against sabotage and attack. There is, therefore, a close kinship in function and duties between air base security guards and national guardsmen. The quasi-military nature of these -security. guards ought to engender a high level of deference from a court. “[I]t is difficult to conceive of an area of governmental activity in which the courts have less competence. The complex subtle, and professional decisions as to the 'composition-, training, equipping, and control of a military force are essentially professional military judgments, subject always to civilian control of the Legislative and Executive branches. The ultimate responsibility for these decisions is appropriately vested in branches of the government which are periodically subject to electoral accountability.” Gilligan v. Morgan, 413 U.S. 1, 10, 93 S.Ct. 2440, 2446, 37 L.Ed.2d 407 (1973).
Having correctly concluded that the Division adequately rebutted the presumption of discrimination, the magistrate judge considered the final factor: whether the plaintiff had met his ultimate burden of persuasion, by proving both that the reasons given by the division were a “pretext” and that he was the victim of intentional discrimination. See id. — U.S. at-, 113 S.Ct. at 2747-48. Magistrate Judge Smith concluded:
[Defendants correctly contend that while plaintiffs arguments may very well raise questions as to whether the dual status requirement is the best means of assuring that Air Base Security Guards are properly trained, he has failed to demonstrate that the primary purpose of the policy— facilitation of training — is pretextual. More fundamentally, he. has failed to adduce any evidence that the dual status requirement was in fact adopted by [the Division] in an effort to discriminate against- older employees. The Supreme Court has noted that in its view, “ ‘pretext’ means ‘pretext for discrimination.’” St. Mary’s, — U.S. at-, 113 S.Ct. at 2752.
Slip Op. at 15.
The magistrate judge then moved on to consider whether Johnson had provided any evidence that “the true motivation for the policy is discriminatory animus against older employees on the basis of age.” Id. The ten-year service waiver provision, adopted as part of the collective bargaining agreement, refutes the idea that the dual-service provision was a retirement provision in disguise. Theodore D. Chrimes III, the man who negotiated the 10-year service waiver provision on behalf of the Division, testified at deposition that the dual-status requirement was not “ ‘intended nor does it have any relationship to retirement.’ ” Id. Donald J. Kelly, who signed the agreement for this provision on behalf of the employees’ union, admitted in an affidavit that “ ‘[t]here was absolutely no discussion regarding a [Division] employee’s being honorably discharged because of age or that [the Division] was adopting the mili*83tary’s mandatory retirement age.’ ” Id. at 16.
After rejecting various arguments put forward by Johnson, the magistrate judge concluded that “plaintiffs termination was based on a factor that was only empirically related to age.” He pointed out that, under the 1988 collective bargaining agreement (creating the waiver of dual-status for employees with at least 10 years of service), Air Base Security Guards who reach 60 years of age could continue in their posts while, “if a 28-year old Air Base Security Guard were to resign from the Guard after just four years of service, or even after almost eight years like plaintiff, the .dual status policy would mandate the loss of his State job.” The magistrate judge properly concluded that Johnson failed to demonstrate either pretext or discriminatory intent. For this reason, he held that the Division would be granted summary judgment..
The McDonnell Douglas analysis illuminates a root distinction between Norris and Johnson’s claim here. In Norris, the challenged practice had nothing to do with job performance or qualification. Here, the challenged practice serves the employer’s mission directly and significantly. Employers frequently seek to hire people who have and can maintain a status conferred by some other agency (certified teachers, off-duty police, licensed pilots), where that status serves as an imprimatur of training, character, or necessary physical or mental condition. The ADEA does not outlaw such considerations. The job-related character of the dual-status requirement can be demonstrated by considering the effect of abandoning it. Over time, an increasing proportion of the civilian security detail at that base would consist of people who are not active members 'of the Guard. If the Guard is then activated for foreign, war-time duty, few civilian security guards may be available to accompany the unit to its destination. Officials responsible for the air base may start to wonder whether the security mission can be accomplished by civilian employees.